Name: Council Regulation (EC) No 1627/2004 of 13 September 2004 amending Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: trade policy;  leather and textile industries;  international trade;  tariff policy;  trade;  Asia and Oceania
 Date Published: nan

 18.9.2004 EN Official Journal of the European Union L 295/1 COUNCIL REGULATION (EC) No 1627/2004 of 13 September 2004 amending Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) As from 1 May 2004, 10 new Member States have joined the European Union. Article 6(7) of the 2003 Act of Accession establishes that the new Member States are to apply the common trade policy concerning textiles and that the quantitative restrictions applied by the Community on imports of textile and clothing products are to be adjusted to take account of the accession of the new Member States to the Community. (2) With effect from 1 May 2004, Council Regulation (EEC) No 3030/93 (1) was last amended by Council Regulation (EC) No 487/2004 (2). It adjusted the quantitative limits for imports of certain textile products from third countries into the enlarged Community, taking into account traditional imports into the 10 new Member States and using a formula of the average imports of years 2000 to 2002 adjusted pro rata temporis. This same methodology should now be applied to adjust the quantitative limits for imports of certain textile products from the Socialist Republic of Vietnam. (3) Regulation (EEC) No 3030/93 should therefore be amended accordingly. (4) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EEC) No 3030/93, the Community quantitative limits for Vietnam for 2004 set out in Annex V and in Annex VII to that Regulation shall be replaced by the Community quantitative limits set out in Part A and Part B of the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 2004. For the Council The President B. R. BOT (1) OJ L 275, 8.11.1993, p. 1. (2) OJ L 79, 17.3.2004, p. 1. ANNEX PART A In Annex V to Regulation (EEC) No 3030/93, the Community quantitative limits for Vietnam for 2004 shall be replaced by the following: Third country Category Unit Community quantitative limits 2004 Vietnam GROUP IB 4 1 000 pieces 22 276 5 1 000 pieces 7 669 6 1 000 pieces 9 755 7 1 000 pieces 6 408 8 1 000 pieces 22 628 GROUP IIA 9 tonnes 1 067 20 tonnes 289 39 tonnes 266 GROUP IIB 12 1 000 pairs 5 539 13 1 000 pieces 14 984 14 1 000 pieces 636 15 1 000 pieces 1 061 18 tonnes 2 132 21 1 000 pieces 22 942 26 1 000 pieces 2 348 28 1 000 pieces 7 110 29 1 000 pieces 747 31 1 000 pieces 8 088 68 tonnes 790 73 1 000 pieces 2 093 76 tonnes 2 050 78 tonnes 2 126 83 tonnes 710 GROUP IIIA 35 tonnes 1 341 41 tonnes 1 336 GROUP IIIB 10 1 000 pairs 6 841 97 tonnes 367 GROUP IV 118 tonnes 295 GROUP V 161 tonnes 545 PART B In Annex VII to Regulation (EEC) No 3030/93, the Community quantitative limits for 2004 for goods re-imported under OPT for Vietnam shall be replaced by the following: Third country Category Unit Community quantitative limits 2004 Vietnam GROUP IB 4 1 000 pieces 1 065 5 1 000 pieces 812 6 1 000 pieces 765 7 1 000 pieces 1 418 8 1 000 pieces 3 287 GROUP IIB 12 1 000 pairs 3 348 13 1 000 pieces 1 024 15 1 000 pieces 331 18 tonnes 385 21 1 000 pieces 2 239 26 1 000 pieces 210 31 1 000 pieces 1 869 68 tonnes 156 76 tonnes 532 78 tonnes 372